 


114 HR 2929 IH: Supporting Home Owner Rights Enforcement Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2929 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Hurt of Virginia (for himself, Mr. Butterfield, Mr. Griffith, Mr. Mullin, and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Power Act to require the Federal Energy Regulatory Commission to minimize infringement on the exercise and enjoyment of property rights in issuing hydropower licenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Supporting Home Owner Rights Enforcement Act. 2.Hydropower licenses (a)Section 4(e) of the Federal Power Act (16 U.S.C. 797(e)) is amended—
(1)by designating the first, second, and third sentences as paragraphs (1) through (3) respectively; and (2)in paragraph (3) (as so designated)—
(A)by striking and after recreational opportunities,; and (B)by inserting , and minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after aspects of environmental quality.
(b)Section 10 of the Federal Power Act (16 U.S.C. 803) is amended— (1)in subsection (a)(1), by inserting , including minimizing infringement on the useful exercise and enjoyment of property rights held by nonlicensees after section 4(e); and
(2)by adding at the end the following:  (k)Private landownershipIn developing any recreational resource within the project boundary, the licensee shall consider private landownership as a means to encourage and facilitate—
(1)private investment; and (2)increased tourism and recreational use.. 
 
